Title: From Thomas Jefferson to Thomas Mann Randolph, 13 December 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir
                     
                     Washington Dec. 13. 08.
                  
                  Jefferson wrote to me a few days ago to know whether he had ever had the small pox, & added that till he could learn that fact he kept himself from the Anatomical dissections by advice of Dr. Wistar. I wrote him that I thought I recollected that he & Anne were inoculated in Richmond under your eye, but that I was not quite certain. will you be so good as to give the answer by return of post that he may not lose the benefit of the dissections longer than necessary.   we recieved last night the votes of N. York. 13. for Madison as President & Clinton V.P. 6 for Clinton President, 3. Madison V.P. & 3. Monroe V.P. I inclose you 2. extra papers with the news from Europe. the inferences drawn from this information are that Bonaparte has settled every thing amicably in the North, that peace between Russia & Sweden will be the consequence of their armistice, & probably the exclusion of England from the Baltic, & that Bonaparte will be left to execute his murderous purposes on Spain & Portugal at his leisure.
                  here, every thing is still uncertain. there is a sincere wish to take off the embargo before Congress rises prevailing with every body but the Federalists, who (notwithstanding their clamours) it is perfectly known would deprecate it as their greatest calamity. the difficulty is how to separate the belligerents so as to have trade with one while we have war with the other. because a war with both continues the embargo in effect with war added to it. perhaps time may be taken till early in summer to get a repeal of edicts by one party, and Congress meet in May or June to declare war against the other. but this is conjectural. my love to my dear Martha & the young ones and affectionate attachment to yourself.
                  
                     Th: Jefferson
                     
                  
               